Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of April 14, 2014, by and between Rimrock Gold Corp., a Nevada corporation
(“Company”), and Redwood Fund LP, a Delaware limited partnership (“Purchaser”).
 
RECITALS
 
WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, on the terms and conditions set forth in this
Agreement, the Company’s Convertible Note Due October 14, 2014 in the form of
Exhibit A attached hereto, in the original principal amount of $100,000;
 
WHEREAS, the Purchaser shall have the right to purchase from the Company, at the
Purchaser’s discretion and upon written consent, a second Convertible Note
within thirty (30) days of the purchase of the first Convertible Note, in the
original principal amount of $150,000 (collectively, the “Notes”); and
 
WHEREAS, in connection with such purchase of the Notes, the Company has agreed
to issue to the Purchaser stock purchase warrants (“Warrants”), in the form of
Exhibit B, attached hereto, representing the right to acquire up to 100,000
shares and 150,000 shares, respectively (“Warrant Shares”) of common stock, par
value $0.001 per share (“Common Stock”), of the Company.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. AGREEMENT TO PURCHASE AND SELL SECURITIES. Subject to the terms and
conditions of this Agreement, the Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to sell and issue to the Purchaser, at
the Closing (as defined below) the amount of Notes and Warrants set forth on the
Purchaser’s signature page attached hereto. The aggregate purchase price for the
Notes and Warrants shall be up to $250,000 (“Purchase Price”). As used herein,
the term “Securities” shall mean the Notes, Warrants and Warrant Shares.
 
2. CLOSING.
 
The purchase and sale of the Notes and Warrants shall take place at the offices
of Richardson & Patel LLP (“R&P”), on two separate dates as agreed upon between
the Company and the Purchaser either in writing or orally (each, a “Closing”).
 
(i.) The purchase and sale of the first Note and Warrant, for an aggregate
purchase price of $100,000, shall take place within five (5) calendar days after
the date of this Agreement (the “First Closing”); and
 
(ii.) The purchase and sale of the second Note and Warrant shall take place
within thirty (30) calendar days of the date of the First Closing, provided that
the Purchaser provides written consent to the Company prior to such date (the
“Second Closing”).
 
       (b) At each Closing, against delivery of the Purchase Price by wire
transfer of immediately available funds in accordance with the Company’s
instructions, the Company shall issue and deliver or cause to be delivered to
the Purchaser the originally executed Note and Warrant purchased by the
Purchaser hereunder. At the request of the Purchaser, the Note and Warrant shall
be delivered to such Purchaser’s counsel in advance of such Closing to be held
in escrow pending such Closing.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to the Purchaser, as of the date hereof and as of each Closing,
that:
 
(a) Organization and Existence; Authority/Capacity. The Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with full right, power and authority to enter
into this Agreement, the Notes and Warrants (“Transaction Documents”) and to
consummate the transactions contemplated hereby and to otherwise carry out,
perform and discharge its obligations under such documents.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Due Authorization. All corporate actions on the part of the Company
necessary for the authorization, execution, delivery and performance of all
obligations of the Company under this Agreement, including the authorization,
issuance, reservation for issuance and delivery of the Securities, have been
taken and no further consent or authorization of the Company, the Board of
Directors of the Company or the Company’s stockholders is required. Each of the
Notes, Warrants and this Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, and (ii) the effect of rules of law
governing the availability of equitable remedies.
 
(c) Valid Issuance of the Notes. When issued at the Closing, the Notes and
Warrants will be (and, upon payment pursuant to the terms of the Warrants, the
Warrant Shares will be), duly authorized, validly issued, fully paid and
non-assessable, free and clear from all taxes and liens, claims and encumbrances
imposed by the Company, other than restrictions under applicable securities
laws, and will not be subject to any preemptive rights or similar rights that
have not been waived by the holders thereof. The Company has reserved for
issuance, and at all times hereafter will reserve for issuance, a sufficient
number of shares of Common Stock to permit all Warrant Shares to be issued upon
full exercise of the Warrants.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated thereby, do not and will not (i) conflict with or
violate any provision of the Company’s organizational documents, (ii) conflict
with, result in a breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of the Company or any
of its subsidiaries pursuant to, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument to which
the Company (or any of its subsidiaries) is a party or by which any property or
asset of the Company (or any of its subsidiaries) is bound or affected, except
to the extent such conflict, breach, default, lien or right would not reasonably
be expected to result in a material adverse effect on the Company, or (iii)
result in a violation of any constitution, statute, law, rule, regulation,
order, judgment, injunction, decree, ruling, charge or other restriction of any
court or governmental authority to which the Company (or any of its
subsidiaries) is subject (including without limitation federal, state and
foreign securities laws and regulations) or by which any material property or
asset of the Company (or any of its subsidiaries) is bound or affected, except
to the extent such violation would not reasonably be expected to result in a
material adverse effect on the Company.
 
(e) Exchange Act Documents. Since January 1, 2012, the Company has filed all
reports, schedules, statements and other documents required to be filed by it
with the Securities and Exchange Commission (the “SEC” ) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder (the
“Exchange Act Documents”). Each of the Exchange Act Documents, as of the
respective dates thereof (or, if amended or superseded by a filing or
submission, as the case may be, prior to the Closing date, then on the date of
such filing or submission, as the case may be), (1) did not contain any untrue
statement of a material fact nor omit to state a material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading and (2) complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such Exchange Act Document. The Company
and its subsidiaries have no liabilities or obligations which are not disclosed
in the Exchange Act Documents, other than those liabilities or obligations
incurred in the ordinary course of the Company’s or its subsidiaries’ respective
businesses since the date of the financial statements contained therein which
liabilities and obligations, individually or in the aggregate, do not have, and
could not reasonably be expected to result in, a material adverse effect on the
Company. Since December 31, 2013, other than as set forth in the Company’s most
recent Form 10-K filed with the SEC, there has not been and there exists no
event, occurrence, circumstance, condition or development (whether with or
without notice or the passage of time or both) that, individually or in the
aggregate, has had or could reasonably be expected to result in a material
adverse effect on the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. The Purchaser hereby
represents and warrants to the Company that:
 
(a) Due Authorization. All action on the part of the Purchaser necessary for the
authorization, execution, delivery of and the performance of the transactions
contemplated by this Agreement have been taken and no further consent or
authorization of the Purchaser is necessary. This Agreement, when delivered by
the Purchaser in accordance with the terms hereof, will constitute the
Purchaser’s legal, valid and binding obligation, enforceable in accordance with
its terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.
 
(b) Purchase for Own Account. The Securities are being acquired for investment
for the Purchaser’s own account, not as a nominee or agent, in the ordinary
course of business, and not with a view to the public resale or distribution
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”). The Purchaser does not have any agreement or understanding,
direct or indirect, with any other person to sell or otherwise distribute the
Securities. Notwithstanding the foregoing, the parties hereto acknowledge the
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of the Securities in compliance with applicable federal and state securities
laws and as otherwise contemplated by this Agreement.
 
(c) Investment Experience and Knowledge of the Company. Purchaser represents
that it is an accredited investor within the meaning of Regulation D under the
Securities Act. Purchaser has substantial experience as an investor in private
placement transactions of securities of public companies similar to the Company
and acknowledges that it can bear the economic risk of its investment in the
Securities and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of this investment
in the Securities and protecting its own interests in connection with this
investment. Purchaser has also had the opportunity to ask questions of and
receive answers from the Company and its management regarding the Company and
the terms and conditions of this investment.
 
5. MISCELLANEOUS.
 
(a) Successors and Assigns. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Purchaser. Purchaser may assign its rights under this Agreement to any person to
whom the Purchaser assigns or transfers any of the Securities, provided that
such transferee agrees in writing to be bound by the terms and provisions of
this Agreement, and such transfer is in compliance with the terms and provisions
of this Agreement and permitted by federal and state securities laws.
 
(b) Expenses. On or prior to the First Closing and any subsequent closing, the
Company shall pay the Purchaser or its counsel the non-accountable sum of $5,000
and $3,000 (the “Second Closing Expenses”), respectively, for its legal fees and
expenses. The Second Closing Expenses shall be reduced proportionately to the
extent that the funds received by the Company during such subsequent closings
are less than $3,000. To the extent not paid prior to the Closing, Purchaser may
withhold and offset the balance of such amount from the payment of the Purchase
Price otherwise payable hereunder at Closing, which offset shall constitute
partial payment of such Purchase Price in an amount equal to such offset. Except
as set forth above, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Securities to the Purchaser.
 
(c) Governing Law. This Agreement will be governed by and construed and enforced
under the internal laws of the State of Nevada, without reference to principles
of conflict of laws or choice of laws.
 
(d) Survival. The representations and warranties of the Company contained in
Section 3 of this Agreement and of the Purchaser contained in Section 4 of this
Agreement shall survive each Closing.
 
(e) Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument, and such counterparts may be delivered electronically via PDF or
facsimile.
 
(f) Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(g) Notices. Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile or other electronic transmission directed to the address
or facsimile number or other address for electronic transmission set forth
below. All such notices and other communications shall be deemed given upon (i)
receipt or refusal of receipt, if delivered personally, (ii) three (3) days
after being placed in the mail, if mailed, or (iii) confirmation of facsimile
transfer or other electronic transmission, if faxed or emailed.
 
If to the Company:
 
Rimrock Gold Corp.
3657 Lindell Road, Suite D155
Las Vegas, NV 89103
Fax:                                 
Email:                              
Attention:                     
 
If to the Purchaser:
 
Redwood Fund LP
5023 N. Parkway Calabasas
Calabasas, United States 91302
Fax:                                 
Email:                              
Attention:                     
 
(h) Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchaser. Any amendment effected in accordance with this
Section 5(h) will be binding upon the Purchaser, the Company and their
respective successors and assigns.
 
(i) Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, such provision will be excluded from this Agreement and
the balance of the Agreement will be interpreted as if such provision were so
excluded and will be enforceable in accordance with its terms.
 
(j) Entire Agreement. This Agreement, together with all exhibits and schedules
thereto, constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and thereof and supersede any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties with respect to the subject matter hereof and thereof.
 
(k) Waivers. No waiver by any party to this Agreement of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
 
(l) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
 
[Signature Pages Follow.]
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, as of the date first written above, the parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Agreement.
 
COMPANY:
 
RIMROCK GOLD CORP.
 
By:
   
Name:
   
Title:
   

 
[Purchaser Signature Page Follows.]
 
 
5

--------------------------------------------------------------------------------

 
 
PURCHASER:
 
REDWOOD FUND LP
 
By:
   
Name:
   
Title:
   

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF CONVERTIBLE NOTE
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF STOCK PURCHASE WARRANT
 
 
8

--------------------------------------------------------------------------------